Citation Nr: 1816247	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine (low back) disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that-in pertinent part, denied the benefit sought on appeal.

In January 2017, the Veteran testified at a Board Hearing via video conference before the undersigned. The undersigned held the record of the hearing open for 60 days for submission of additional evidence, which was in fact received. A transcript of the hearing testimony is associated with the claims file.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in May 2017 for additional development.


FINDING OF FACT

The weight of the competent evidence of record is against a finding that a currently diagnosed low back disorder had onset in active service or is otherwise causally connected to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a low back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310, 3.317 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the May 2011 rating decision, via a letter dated either in March 2010 or April 2010 (the Veteran acknowledged the notice in April 2010; 04/12/2310 VCAA Acknowledgement), VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. Further, as noted earlier in this decision, the Board remanded the claim for additional development, including records and an examination. Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (stating that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the Board hearing the Veteran testified that he attributed his low back symptomatology to jumping on and off of trucks while carrying heavy gear during his active service. He testified further that he went to sick call several times for chronic low back pain (CLBP), estimating that his sick call visits were approximately twice a year, and that the pain never went away. (Hearing Tr.at 3.)

In his formal claim for VA compensation, the Veteran noted the onset of his LBP as November 2003 (04/12/2010 VA 21-526). The evidence of record is consistent with that date.

STRs dated in August 2000 reflect that a Report of Medical Examination For 
5-Year Periodic reflects that the spine was assessed as normal, and that the Veteran indicated a negative history for back pain. A November 2003 entry notes the Veteran's complaints of LBP that he assessed as 8/10 intensity that started while he was running in physical training. He denied any history of LBP or numbness or tingling. He was prescribed Flexeril, home care, and issued a heating pad. In January 2004, he complained of LBP x 6 weeks, and that his back locked while he was running. He reported that the pain was localized at his low back, buttocks, and hamstrings. He reported further that the Flexeril and chiropractic treatment had helped. Physical examination revealed the spine as normal; there was no tenderness to palpation; straight leg raising was negative bilaterally; but, knee jerks were absent; strength was 5/5, and range of motion (ROM) was full without pain. The examiner assessed LBP, most likely due to muscular spasms. At an April 2005 5-Year Periodic examination, the Veteran again denied any history of LBP, and his spine was assessed as normal. (04/12/2010 LCMD-STR-Medical, 1st Entry, p. 2, 13, 97-98)

An entry dated in February 2004 noted lumbar spasm resolved. A March 2010 entry notes continued complaints of intermittent back pain on ROM, especially after lifting weights. (STR, 2nd Entry, p. 2, 99) In May 2009, the Veteran continued to complain of LBP x 5 years. Physical examination was negative, and lumbar spine X-rays were read as negative. The assessment was LBP. A March 2006 entry reflects that back examination was normal, and the assessment was mechanical LBP. (STR, 3rd Entry, p. 39, 42, 99, 107)

The Veteran applied for VA compensation prior to his retirement from active service. Hence, his initial VA examination was essentially his physical examination at retirement. The April 2010 general examination report reflects that the Veteran denied any overt back injury or trauma, and that he developed insidious LBP in 2003, and had continued to have pain on and off. He noted constant pain of 
7 to 8/10 intensity. The examiner noted the STRs entries to that effect. The Veteran reported further that the pain radiated to his lower extremities bilaterally at least once a month, and that the pain was present on sitting, standing, bending, and lifting. He denied any bowel or bladder involvement (04/12/2010 VA Examination, p. 6). Physical examination revealed ROM on forward flexion of 0 to 90 degrees, with complaints of pain on the extreme of forward flexion and on backwards extension. There was no evidence of muscle spasms, atrophy, or CVA tenderness. The examiner diagnosed lumbago without objective evidence of radiculopathy, no functional limitation. Id., p. 6, 13. A June 2010 lumbar spine X-ray examination report reflects that the X-rays were read as showing a straightening of lordosis that suggested muscle spasm, and a minor sclerosis in the sacroiliac joints. The diagnostic impression was suggestion of muscle spasm, otherwise negative. (10/07/2010 VA Examination, 7th Entry, p. 4)

As noted earlier, the AOJ denied the claim, as while there were noted instances of in-service treatment for LBP, no chronic disorder was diagnosed in service or at the April 2010 pre-discharge physical examination. (04/30/2011 Rating Decision-Narrative, p. 15)

Outpatient records dated in November 2016 note that lumbar spine X-rays were read as having shown no significant degenerative changes or evidence of an acute process. (02/07/2017 CAPRI, p. 73) However, a January 2017 non-VA entry notes that an MRI examination of the lumbar spine revealed a small central disc protrusion and mild arthropathy at L5-S1 without stenosis or apparent nerve root compression; February 2017 EMG/NCV studies were interpreted as normal. (06/10/2017 Medical Treatment-Non-Government Facility, p. 1, 13)

As there was competent evidence of a currently diagnosed low back disorder at the time of the hearing, the Board remanded for another examination.

The VA examination report reflects that the examiner conducted a review of the claims file and the Veteran's electronic records as part of the examination. 
The examiner noted a current diagnosis of lumbar spine degenerative disc disease (DDD). (09/07/2017 C&P Exam, p. 4)  Based on the examination results and the review of the claims file, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed lumbar DDD had onset in active service or is causally connected to active service. The examiner noted that the STRs contained no evidence of a low back disorder, injury, or trauma to the low back; and, that the reports of periodic examination noted the Veteran's denial of LBP, and that his spine was assessed as normal. The examiner noted further that the Veteran's post-service medical records revealed a several-years period afterwards where there were no complaints or limitations related to the Veteran's low back. The examiner noted references to a February 2017 entry where the Veteran was unhappy that his MRI revealed only mild disc disease; and, that the Veteran's lifestyle likely contributed to his back pain. In light of the absence of objective evidence of a low back disorder in the STRs, and the significant period of time without evidence of complaints, etc., the examiner opined that the current medical literature supported a finding that the currently diagnosed DDD is due to the aging process, especially if combined with an increased axial load due to an increased body mass index (BMI), which leads to degenerative changes in the spine. The examiner noted that the Veteran was 25 pounds overweight, and his BMI was 30. Hence, the examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed DDD is causally connected to active service. (Examination report, p. 2-3)

The Board notes that, contrary to his assertions earlier in the claims and appeals process, the Veteran asserted in his Notice of Disagreement and on his Substantive Appeal that he had sustained an in-service injury. (07/29/2010 NOD; 08/11/2016 VA Form 9) Not only are those assertions inconsistent with his earlier assertions and reports at the 2010 VA examination - where he reported no overt injury or trauma, such assertions are also contrary to the state of the evidence as noted in the STRs, as described above.  In light of this contradiction, the Board finds the Veteran to be a less credible historian and places less weight on the statement made on his Notice of Disagreement and on his Substantive Appeal.

The September 2017 VA examination report reflects that the examiner reviewed the claims file, recorded and considered the Veteran's lay report of his history and symptoms, and provided a clear rationale for the negative nexus opinion. In light of these multiple factors, the Board finds the examiner's opinion highly probative and affords it significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiner's opinion is fully supported by the evidence of record. As the examiner noted, the entries in the STRs consistently noted assessments of LBP, without evidence of a diagnosed underlying disorder associated with the pain. The Board finds that unassociated pain does not lend itself to a finding of in-service incurrence. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") In the absence of a diagnosis of a chronic disease either in service or within one year afterwards, service connection may not be allowed on the basis of continuous symptomatology. Walker, 708 F.3d at 1336-38; see also 38 C.F.R. § 3.303(b).

The Board notes the Veteran's assertions and opinion that his currently diagnosed low back disorder is due to his jumping on and off trucks while carrying heavy equipment. The Board acknowledges that lay persons are fully competent to report symptoms they have experienced; and, are competent to provide etiological opinions on some medical issues, depending on the circumstances. See Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n. 4. The Board makes this determination on a case-by-case basis. Id. In this case, the Board finds that opining on the etiology of DDD of the lumbar spine, especially many years after active service, falls outside the realm of common knowledge of a lay person and requires medical training. See id.; see also 38 C.F.R. § 3.159(a). There is no evidence that the Veteran has medical training, to include any specialized knowledge of the degenerative process of discs in the back. Hence, any opinion by him as to etiology for his DDD is not competent and therefore lacks probative value and weight.

In light of all of the above, the Board finds that the weight of the evidence is against a finding that lumbar spine DDD manifested to a compensable degree within one year of the Veteran's retirement from active service; and, it is also against a finding of a causal connection with active service. Hence, the claim is denied on both a presumptive and direct basis. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Service connection for low back disorder, including lumbar spine DDD, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


